In an action, inter alia, to recover the proceeds of a homeowners’ insurance policy, the defendant appeals from so much of an order of the Supreme Court, Nassau County (Goldstein, J.), dated June 29, 1994, as denied that branch of its motion which was for summary judgment dismissing the plaintiffs’ first cause of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
We disagree with the Supreme Court’s finding that the defendant’s requests for additional documents were unreasonable or irrelevant to the investigation of the plaintiffs’ claim. Nevertheless, under the circumstances of this case, including the plaintiffs’ substantial cooperation in the investigation and their subsequent production of the requested documents, we conclude that the defendant has failed to sustain its burden of demonstrating that the plaintiffs engaged in a pattern of willful noncooperation so as to warrant dismissal of their first cause of action (cf., Johnson v Allstate Ins. Co., 197 AD2d 672). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.